Title: To James Madison from Hubbard Taylor, 16 April 1792
From: Taylor, Hubbard
To: Madison, James


Dear SirDanville 16th. April 1792
Your favor of the 22d. Feby. came to hand early in March. I return you my sincere thanks for the remarks, and information it contains; and shall always feel my self extreamly happy to have your future observations on any thing respecting our infant Country. Inclosed you will recive the Resolves passed by the Convention, [on] which our Constitution is to be builded. The emancipation of Slaves was a matter much debated in the house, some was for its taking place immediately others for a Gradual mode, but Colo. Nicholas wd. not give up the plan adopted in the Resolve for that purpose, a considerable number, as well as myself wd. have been very glad to have seen a stop put to the ingress of Slaves after a certain period and an immediate prohibition of the importation of any for sale—instead of leaving the matter so much to the Legislature. There is no doubt of Mr. Browns being removed to the Senate, if he is willing to serve us—and I am sorry to say that I fear we shall give but feeble assistance in point of abilities—tho hope they will posses firmness and sound republican principals. Its impossible to say at present who this business will devolve on, as our State matters are just about to be new modle’d and in course a number looking up for appointments. I am very glad to hear that such favorable terms are manifested, by the Court of Spain towards obtaining a trade down the Mississippi—but am sorry to find the opposition has run so high with respect to representation. We hear that some measures are taking to bring about a treaty with the Indians, its success is very doubtfull unless we are to get possession of the Nor[t]hern post held by the British, if the Latter takes place the former I expect will be effected; we hear that 300 Indians have come to Post St. Vincen to treat tho they continue to steal horses and Kill some of our inhabitants on the frontiers. The resolutions are not complete for want of time to add the remainder. Some of these has under gone a small change tho not Meterial. The Bill of rights mentiond as well as many of the other parts are taken from the pensylvania Constitution. I shall add no more at present as I send this by your brother, who I expect will probably see you in Orange very shortly. Wishing to hear from you as often as convenience will admit I am Dr Sir Yr Affe. Hble sert.
H. Taylor
Our Assembly meets the fi[r]st Monday in June—as soon as I hear how the Constitution is recd. will write you and inclose a copy.
